Citation Nr: 0814665	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  00-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected diabetes mellitus (DM).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1990.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1998 rating decision 
from the agency of original jurisdiction (AOJ), which denied 
an evaluation in excess of 20 percent for service-connected 
DM.  The veteran timely appealed.  

In a February 2006 decision, the Board denied the claim for 
an evaluation in excess of 20 percent for the service-
connected DM.  

The veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  The Court issued an Order in June 
2007 granting a Joint Motion for Remand (Joint Motion).  

For the reasons indicated hereinbelow, the issue on appeal is 
being remanded to the AOJ via the Appeals Management Center 
in Washington, DC.  



REMAND

According to the May 2007 Joint Motion, the Board failed to 
provide adequate reasons and bases for its findings in its 
February 2006 decision that the veteran did not have good 
cause for his failure to appear for the scheduled VA 
examination of his service-connected DM in March 2003.  It 
was noted that there was no evidence in the claims file that 
the veteran was notified of the scheduled examination.   

According to the Joint Motion, the Board should either 
associate with the record any notice letter informing the 
veteran of his scheduled March 2003 VA examination or obtain 
a current VA examination of his service-connected DM.  
VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have seen or treated 
him for DM since September 2007, the date 
of the most recent medical evidence on 
file.  After securing any appropriate 
consent from the veteran, VA must obtain 
any such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should arrange for a VA 
examination of the veteran to determine 
the current severity of his service-
connected DM.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  The examiner must note in the 
record that the claims file has been 
reviewed.  Any indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected DM.  
The examiner should also comment as to 
whether the service-connected DM requires 
insulin, a restricted diet, and 
regulations of activities (meaning 
avoidance of strenuous occupational and 
recreational activities).  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development, the AOJ must readjudicate 
the issue currently on appeal based on 
all relevant evidence on file, to include 
any additional evidence added as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

